*409Order, Supreme Court, New York County (Joan B. Carey, J.), entered on or about August 18, 2004, which, in an action for medical malpractice, granted defendant hospital’s motion to reargue so much of a prior order, same court and Justice, entered May 26, 2004, as denied its motion for summary judgment with respect to plaintiffs claims based on postoperative care provided after 1:00 a.m. on July 9, 1999, and, upon reargument, adhered to the original determination, unanimously affirmed, without costs. Appeal from the order entered May 26, 2004, unanimously dismissed, without costs, as academic.
Issues of fact exist as to whether, inter alia, the hospital should have conducted an immediate examination of plaintiff after his fall on July 9, whether the exam it did conduct later that day was properly performed, whether it properly documented and communicated the fall to the attending physician, and whether such alleged acts of malpractice caused plaintiffs nerve root compression and the resulting permanent partial paralysis of his lower extremities. Concur—Nardelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.